UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2008 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-50842 Earth Biofuels, Inc. (Exact name of small business issuer specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3001 Knox Street, Suite403 Dallas, TX75205 (Address of principal executive offices) (214)389-9800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x IIndicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of May 16, 2008 there were 324,576,294 shares of common stock of the registrant outstanding. 1 EARTH BIOFUELS, INC. FORM10-Q QUARTERLY REPORT PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets at March 31, 2008 (unaudited), and December 31, 2007 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Three Month period ended March 31, 2008 (unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 44 Item 4. Submission of Matters to a Vote of Security Holders 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer Certification of Chief Financial Officer 2 Table of Contents Item1. PARTI FINANCIAL INFORMATION EARTH BIOFUELS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands except share amounts) March31, 2008 December 31, 2007 Current Assets Cash and cash equivalents $ 85 $ 42 Investments in equity securities 48 73 Trade accounts receivable, net of allowances totaling $31 and 2,026 2,545 Inventory 147 159 Prepaid expenses and other current assets 1,526 2,417 Total Current Assets 3,832 5,236 Property, Plant and equipment, net of accumulated depreciation 24,405 25,078 Investments and advances 11,779 11,740 Deferred financing fees 906 2,036 Goodwill 35,533 35,533 Prepaid and other long term assets 479 222 Total Assets $ 76,934 $ 79,845 Current Liabilities Accounts payable $ 15,774 $ 12,754 Accrued interest payable 48,151 48,151 Payables to related parties 50 253 Demand Notes 976 679 Note payable 1,376 1,508 Convertible promissory notes, net of discount 27,354 24,711 Term debt facilities 28,700 28,700 Accrued income taxes 17,462 17,233 Total Current Liabilities 139,843 133,989 Commitments and contingencies (Note 14) Redeemable preferred stock, $.001par value, 15,000,000shares authorized, 100,000and 0 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively; liquidation preference of $135,000 — — Redeemable preferred stock liability 135 — Stockholders’ Equity (Deficiency) Common stock, $.001par value, 400,000,000shares authorized, 311,576,294 and 308,442,294shares issued and outstanding, and 278,389,134 issued and 276,554,134 shares outstanding as of December 31, 2007 311 278 Additional paid-in capital 155,295 154,122 Accumulated deficit (213,952 ) (204,277 ) Notes receivable from parent (4,472 ) (4,111 ) Treasury stock at cost (3,134,000 shares) (226 ) (156 ) Total Stockholders’ Equity (Deficiency) (63,044 ) (54,144 ) Total Liabilities and Stockholders’ Equity $ 76,934 $ 79,845 See accompanying notes to consolidated financial statements 3 Table of Contents EARTH BIOFUELS, INC. Statements of Operations (Unaudited) (Amounts in 000’s) ThreeMonthsEndedMarch31, 2008 2007 (Restated) Sales revenue $ 7,421 $ 6,645 Cost of sales (exclusive of items shown separately below) 5,984 6,292 Gross profit 1,437 353 Compensation 1,979 5,114 Other selling, general and administrative 3,245 3,356 Depreciation and amortization 677 952 Total operating expenses 5,901 9,422 Net loss from operations (4,464 ) (9,069 ) Other income (expense) Interest expense (5,154 ) (16,124 ) Loss on sale of fixed assets — (120 ) Loss on equity investments — (315 ) Other income (56 ) 101 Total other income (expense) (5,210 ) (16,458 ) Net loss (9,674 ) (25,527 ) Other Comprehensive expense Unrealized losses on marketable securities — (127 ) Total Comprehensive loss $ (9,674 ) $ (25,654 ) Net loss per common share Basic and diluted net loss $ (0.042 ) $ (0.13 ) Weighted average shares 225,769 202,989 Seeaccompanying notes to consolidated financial statements 4 Table of Contents EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Three Months Ended March31, 2008 and For The Year Ended December 31, (Unaudited) (Amounts in 000’s) Common Stock Shares Common Stock at Par Additional Paid in Capital Other Comprehensive Income (Loss) Treasury Stock Accumulated Deficit Note Receivable from Parent Totals Balance December31, 2006 (restated) 233,047 233 145,555 (570) (463) (79,572) — 65,183 Cumulative adjustment for the implementation of FIN 48 — (2,225) (2,225) Adjusted Balance, January 1, 2007 233,047 233 145,555 (570) (463) (81,797) — 62,958 Parent and affiliate note receivable — (4,111) (4,111) Shares issued for cash 7,872 8 1,522 — 1,530 Shares issued for services 7,800 8 3,991 — 3,999 Shares forfeited (6,000) (6) — (6) Shares issued for related parties 8,219 8 1,801 — 1,809 Shares issued for converted debt 16,922 17 102 — 119 Exercise of warrants 250 — Unrealized losses on marketable securities — — — (127) — — — (127) Reclassification adjustment for losses included in net income, net of $0 tax effect — — — 697 — — — 697 Treasury stock, net of sales and purchases (1,556) — — — 307 — — 307 Share issued in connection with demand notes 10,000 10 286 — 296 Net changes in discounts on convertible debts — — 865 — 865 Net loss — (122,480) — (122,480) Balance December 31, 2007 276,554 $ 278 $ 154,122 $— $ (156) $ (204,278) $ (4,111) $(54,144) Shares issued for services 30,578 31 1,187 — 1,218 Issuance of 100,000 shares of Series A convertible preferred stock including, common stockwarrantsand beneficial conversion feature 2,000 2 (37) — (35) Shares issued for investments 609 1 23 — 24 Treasury Stock (1,299) (1) — — (70) — — (71) Parent and affiliate note receivable (361) (361) Net loss — (9,674) (9,674) Balance March 31, 2008 308,442 $311 $155,295 $ — $(226) $(213,952) $ (4,472) $ (63,044) See accompanying notes to consolidated financial statements 5 Table of Contents EARTH BIOFUELS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March31, 2008 and 2007 (Unaudited) (Amounts in 000’s) ThreeMonthsEndedMarch31, 20082007 Cash Flows from Operating Activities: (Restated) Total Comprehensive loss $ (9,674 ) $ (25,527 ) Loss on sales of fixed assets — 121 Depreciation 677 737 Amortization of debt issuance costs 220 215 Goodwill impairment — 315 Share-based compensation expense 1,214 3,818 Debt discount amortization 2,929 3,556 Changes in assets and liabilities: Decrease (increase) in: Trade accounts receivable 519 (500 ) Inventory 12 (17 ) Prepaid expenses & other current assets 1551 (586 ) Other Assets 25 (2,166 ) Increase (decrease) in: Accounts payable and accrued expenses 3,021 (1,088 ) Accrued interestpayable — 10,885 Other liabilities 51 8 Net cash provided by (used in) operating activities 545 (10,229 ) Cash Flows From Investing Activities: Purchases of equity securities — (71 ) Purchases of property, plant and equipment — (2,243 ) Investments in and advances to related parties (39 ) (2,296 ) Proceeds from the sale of property, plant and equipment — 75 Increase in notes receivable (361 ) (5,441 ) Net cash used in investing activities (400 ) (9,976 ) Cash Flows From Financing Activities: Proceeds from issuance of common stock — 1,534 Proceeds from term debt facilities and line of credit — 29,000 Repayments of long term debt and line of credit (132 ) (8,653 ) Proceeds (purchases) of treasury stock (70 ) 463 Proceeds from issuance of preferred stock 100 — Cash paid for debt issuance cost — (509 ) Net cash provided by financing activities (102 ) 21,835 Net increase (decrease) in cash 43 1,630 Cash and cash equivalents Beginning of period 42 291 End of period $ 85 $ 1,921 Supplemental Cash Flow Disclosures: Cash paid for income taxes $ — $ — Cash paid for interest $ 1,205 $ 1,574 See accompanying notes to consolidated financial statements 6 Table of Contents EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE1— ORGANIZATION AND MANAGEMENT’S PLANS Organization Earth Biofuels, Inc., (“Earth” or “EBOF”) was incorporated in the state of Nevada on July15, 2002. On September13, 2005, Earth issued 146,100,000shares of common stock to Apollo Resources International, Inc., a Utah corporation, (“Apollo”) in exchange for 80% of the outstanding shares of common stock of Earth Biofuels, Inc., a Mississippi corporation. With the acquisition, Apollo (“the parent”) owned approximately 88% of the issued and outstanding shares of Earth. This transaction has been accounted for as a recapitalization effected through a reverse merger, such that Earth Biofuels Operating, Inc. is the “accounting acquirer” for financial reporting purposes.
